DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 11-15, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 17 of U.S. Patent No. 10,841,760. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, U.S. Patent No. 10,841,760 recites an apparatus for a NGV STA (Claim 1, …apparatus of a NGF STA…), the apparatus comprising: processing circuitry; and memory (Claim 1, …memory; and processing circuitry…),
wherein the processing circuitry is configured to:
encode an NGV PLCP PDU in accordance with an NGV PHY protocol for transmission of data (Claim 1, …encode a PLCP PPDU in accordance with an enhanced PHY layer protocol…the PPDU encoded for transmission…),
wherein the processing circuitry is configured to encode the NGV PPDU to include a preamble and a data field 
wherein the data field is encoded to include one or more midambles for channel estimation (Claim 1, …encoded the PPDU to include…one or more midambles for channel estimation),
wherein the preamble is encoded to include a L-STF, a L-LTF, and a L-SIG followed by an NGV-SIG (Claim 1, …legacy portion of the preamble to include a L-STF, a L-LTF, and a L-SIG…non-legacy portion of the preamble that includes an NGF SIG-A…), and
 wherein the NGV SIG is encoded to indicate periodicity of the one or more midambles (Claim 1, …NGV SIG-A field that indicates…a periodicity of the one or more midambles…).
Regarding claim 3, U.S. Patent No. 10,841,760 recites wherein the processing circuitry is configured to encode the data field to include a midamble between data symbols based on the indicated periodicity (Claim 5, …one or more midambles, and the periodicity based on a number of OFDM symbols between two consecutive midambles…).
Regarding claim 4, U.S. Patent No. 10,841,760 recites wherein the processing circuitry is further configured to encode the NGV SIG to include: a bandwidth indicator field (Claims 2, 3, …BW indicator…); a number of spatial streams field (Claim 4, …a number of space time streams…); a LDPC extra OFDM symbol indicator field (Claim 3, …LDCP OFDM indicator…); and a two-bit reserved field (Claims 2, 3, …two reserved bits…).
Regarding claim 5, U.S. Patent No. 10,841,760 recites wherein when the bandwidth indicator field is encoded to indicate a 10 MHz channel transmission, the NGV PPDU is encoded for a 10 MHz NGV PPDU transmission in a 10 MHz channel divided into 64 subcarriers (Claim 8, …encode the PPDU for transmission in a 10 MHz channel of 64 sub-carriers…).
Regarding claim 11, U.S. Patent No. 10,841,760 recites wherein the memory is encoded to store the NGV PPDU (Claim 1, …store a portion of the PPDU…).
Regarding claims 12-15, the limitations are rejected for similar reasons set forth in rejecting claims 2-5 above. U.S. Patent No. 10,841,760 additionally recites a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a NGV STA (Claim 17, …non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry to perform operations for communication by a NGV STA…).
Regarding claims 20 and 21, the limitations are rejected for similar reasons set forth in rejecting claims 2 and 3 above. The only difference between claims 2/3 and 20/21 is that claims 2/3 recite NGV STA limitations, which perform encoding, while claims 20/21 recite AP limitations, which perform decoding. The encoding/decoding limitations correspond to one another between the respective claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 11-13, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US 2019/0173710, IDS Reference).
Regarding claim 2, Cao et al. disclose an apparatus for a NGV STA (Figure 1, client 154), the apparatus comprising: processing circuitry and memory (Paragraphs 0028-0030, processor 158 configured to execute instructions stored in memory; Abstract, vehicular communication network),
Wherein the processing circuitry is configured to:
Encode an NGV PLCP PPDU in accordance with an NGV PHY layer protocol for transmission of data (Abstract, vehicular communication network; Figure 9A and paragraph 0085, network interface device 162 of client 154 generates and transmits PPDU 900 in accordance with PHY layer protocol for transmission of data 916),
Wherein the processing circuitry is configured to encode the NGV PPDU to include a preamble and a data field (Figure 9A, PPDU includes preamble 904 and data field 916),
Wherein the data field is encoded to include one or more midambles for channel estimation (Figure 9A, data 916 includes midambles 920; Paragraph 0083, PHY midambles for channel estimation),
Wherein the preamble is encoded to include a L-STF, a L-LTF, and a L-SIG followed by an NGV-SIG field (Paragraph 0043 and figure 3, PHY preamble having L-STF, L-LTF and L-SIG followed by HT-SIG fields [NGV-SIG]),
And wherein the NGV-SIG is encoded to indicate a periodicity of the one or more midambles (Paragraph 0099, signal field [HT-SIG field] in the PPDU 900 
Regarding claim 3, Cao et al. disclose wherein the processing circuitry is configured to encode the data field to include a midamble between data symbols based on the indicated periodicity (Figure 9A, midambles 920 between data symbols 916).
Regarding claim 11, Cao et al. disclose wherein the memory is encoded to store the NGV PPDU (Paragraphs 0028-0030, memory).
Regarding claims 12 and 13, the functional limitations are rejected for similar reasons set forth in rejecting claims 2 and 3 above. Cao et al. additionally disclose a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a NGV STA, wherein the processing circuitry is configured to perform the functional limitations (Paragraphs 0028-0030).
Regarding claims 20 and 21, the functional limitations are rejected for similar reasons set forth in rejecting claims 2 and 3 above. Cao et al. additionally disclose an apparatus for AP, the apparatus comprising processing circuitry and memory (Figure 1 and paragraphs 0021-23, access point 114 includes host processor 118 which executes instructions stored in memory).

Allowable Subject Matter
Claims 6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 6 (along with further dependent claims 7-10) and claim 16 (along with further dependent claims 17-19), the prior art discloses that when the bandwidth indicator field being encoded to indicate a 20 MHz channel transmission, the NGV PPDU is encoded for a 20 MHz NGV PPDU transmission but does not disclose that this transmission is in a 10 MHz channel divided into 128 subcarriers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2019/0097857) and Mu et al. (US 2018/0359066) disclose teachings similar to those found in Cao et al. above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

January 14, 2022